DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 2/8/2021.
Claims 1-30 are presented for examination.  Claim 24 has been amended, and new claim 30 has been added.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant has argued that Dochterman fails to disclose impeller blades “extending outward from a central portion of the impeller body” (emphasis added).	The Examiner respectfully disagrees given the broadest reasonable interpretation of what is encompassed by the language “central portion”.  Certainly the portion of the impeller where the radially inner ends of vanes on either axial side of the impeller of Dochterman may be considered “central”, at a minimum in comparison to the radially outer ends of the vanes.  As such, Dochterman may be appropriately mapped to the limitation of having a plurality of vanes, on either axial side, that extend radially outward from a “central portion”, as a central portion may simply be interpreted as some portion of the impeller encompassing a region excluding a radially outer portion.	Applicant might consider limitations to further define relative vane positioning or configuration to overcome a rejection based on Dochterman alone, but claim language as currently presented is still anticipated.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 24-25, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dochterman in US Patent 3936240 (“Dochterman”).
Regarding claim 24, Dochterman discloses a dual flow impeller comprising: 	an impeller body 46 (Fig. 1); 	a hub coupled to a central portion (“central portion” being interpreted to simply comprise some radial extent of the impeller between zero and one hundred percent) of the impeller body for coupling the impeller body to a shaft 30; 	the impeller body integrally defining: 		a first impeller portion 52 on a first side of the impeller body having a first plurality of vanes extending along the first side radially outward from the central portion of the impeller body toward an outer edge of the impeller body (Fig. 1; again it is noted that “central portion” is broadly interpreted); 		a second impeller portion 64 on a second side of the impeller body having a second plurality of vanes extending along the second side radially outward from the central portion of the impeller body toward the outer edge of the impeller body (Fig.1 ); and 		an impeller plate 48 fluidly isolating the first impeller portion and the second impeller portion from fluid flowing therethrough (Fig. 1; column 3 lines 26-46).
Regarding claim 25,
Regarding claim 29, Dochterman discloses the dual flow impeller of claim 24 further comprising an impeller housing having first 28 and second 94 inlets that feed to a common fluid chamber and a discharge outlet the fluid flows out of after entering through at least one of the inlets and through the common fluid chamber (see flow arrow 114 in a common chamber in Fig. 1 after coming through inlet 94 and flow arrow 116 showing a single exhaust outlet for both of the impeller portions at outlet 108; Fig. 1 and 2).
Regarding claim 30, Dochterman discloses the dual flow impeller of claim 24 wherein the first impeller portion and the second impeller portion are located opposite one another on the impeller body (Fig. 1; each side of the impeller with plate 48 axially between them) such that the first plurality of vanes and the second plurality of vanes are located opposite one another (opposite sides of plate 48), and the first plurality of vanes and second plurality of vanes extend from a common axis (the axis of rotation of the pump; it is noted that recitation of extending “from” a common axis does not necessitate interpretation that the vanes extend a particularly distance entirely from an axis to another point, but rather is only considered to require a directional orientation -- relative to said axis).
Allowable Subject Matter
See page 3 of the non-final rejection mailed 10/08/2020 regarding allowability of claims 1-23 and 26-28.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745